Citation Nr: 1505412	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  12-27 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than October 1, 2010 for payment of dependency and indemnity compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:  The American Legion 


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1972 to October 1973.  The appellant is the mother of the Veteran's minor child, E.R.C.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which awarded DIC benefits for this particular child of the Veteran, with payments commencing October 1, 2010.  

As a point of clarification, during the Veteran's lifetime, he had 9 children.  In pertinent part, after his death, 5 of his children came under the care of 3 different people.  These three people made claims for DIC benefits at different times.  This appeal concerns only one of those people, prosecuted on behalf of one of the Veteran's children.  


FINDING OF FACT

The appellant's initial claim seeking DIC benefits on behalf of her minor child, E.R.C., was received on September 20, 2010.


CONCLUSION OF LAW

Entitlement to an effective date prior to October 1, 2010, for payment of DIC benefits is not warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.110, 3.152, 3.155, 3.159, 3.400 (2014).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA) Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the instant case, the appellant is appealing the 
"downstream" issue of the effective date for the award of benefits arising from the grant of dependency and indemnity compensation benefits.  Accordingly, the notice provisions of 38 U.S.C.A. § 5103 and its implementing regulations are not applicable, as the claim to which those notice provisions would have applied was the claim seeking service connection for the cause of death.  Furthermore, as the appellant's dependency and indemnity compensation was granted, those notice provisions have served their purpose.

With respect to the duty to assist, because the decision turns on the date the claim for the benefit at issue was received and there is no material dispute as to when that occurred, and the appellant has not identified any records as relevant which have not been obtained, no further assistance to the appellant with the development of evidence is required.  Additionally, the appellant was offered an opportunity to testify at a hearing before the Board, but she declined the offer.  

II.  Earlier Effective Date 

The appellant believes she is entitled to an effective date earlier October 1, 2010, for the payment of Dependency and Indemnity Compensation (DIC) benefits, contending it should be August [redacted], 2005, the date of the Veteran's death.  The appellant's claim for DIC benefits was received on September 20, 2010. 


Generally, the date of entitlement to an award of service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, date of receipt of 

claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(1) ; (West 2014); 38 C.F.R. § 3.400(b)(2) (2014). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151(a) (2014).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2014).  "Date of receipt" generally means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r) (2014). 

The law and regulations provide that VA shall pay DIC benefits to the surviving spouse, children, and parents of a Veteran who died on or as a result of active duty. 38 U.S.C.A. §§ 1301, 1310 (West 2014); 38 C.F.R. § 3.5 (2014). 

When an application for DIC benefits is received within one year of the date of death, the effective date of an award of DIC shall be the first day of the month in which the death occurred.  Otherwise, the effective date of an award of DIC shall be the date of receipt of claim.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(c) (2014). 

The actual payment of benefits based on an original or reopened claim begins on the first day of the calendar month following the month in which the award became effective.  38 U.S.C.A. § 5111(a); 38 C.F.R. § 3.31 (2014). 

As indicated above, the Veteran died on August [redacted], 2005.  The appellant's initial claim (formal or informal) for entitlement to service connection for the Veteran's death or DIC benefits was received by the VA on September 20, 2010.  This was not within one year of the Veteran's death.  The appellant was awarded an initial grant of DIC benefits effective October 1, 2010.  

Based on this evidence, the proper effective date for the grant of DIC benefits is the currently-assigned date of September 20, 2010, the date of the appellant's initial claim for service connection and DIC benefits.  Thus, the proper payment of 


benefits would begin on October 1, 2010, the first day of the calendar month following the month in which the award became effective. 

Accordingly, no basis for awarding an earlier effective date has been presented, and the appellant's claim is denied.


ORDER

An effective date prior to October 1, 2010 for payment of DIC benefits is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


